        Case 3:19-cv-00717-BAJ-RLB        Document 25     10/26/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


 DANTE L. MILON (#562330)                                             CIVIL ACTION

 VERSUS

 JAMES LEBLANC, ET AL.                                       NO. 19-00717-BAJ-RLB

                               RULING AND ORDER

      Before the Court is Defendants Secretary James LeBlanc’s and Warden Darrel

Vannoy’s Motion to Dismiss (Doc. 10), seeking dismissal of Plaintiff’s

constitutional and statutory claims alleging excessive force and unlawful removal of

Plaintiff’s dreadlocks in violation of Plaintiff’s religious beliefs. The Magistrate Judge

has issued a Report And Recommendation (Doc. 23) recommending that

Defendants’ Motion be granted in part, and that certain of Plaintiff’s claims be

dismissed, but that Plaintiff’s official capacity claims under the Religious Land Use

and Institutionalized Persons Act of 2000, 42 U.S.C. § 2000cc, et seq. (“RLUIPA”), be

allowed to proceed. The Magistrate Judge further recommends that Plaintiff’s claims

against certain other Defendants be dismissed for Plaintiff’s failure to effect timely

service upon them. There are no objections to the Magistrate Judge’s Report and

Recommendation.

      Having independently considered Plaintiff’s Complaint, Defendants’ Motion,

and related filings, the Court APPROVES the Magistrate Judge’s Report And

Recommendation (Doc. 23), and ADOPTS it as the Court’s opinion herein.

      Accordingly,
        Case 3:19-cv-00717-BAJ-RLB        Document 25     10/26/20 Page 2 of 2




      IT IS ORDERED that Plaintiff’s claims asserted against Defendants Antonio

Whitaker, Captain John Doe, and Lt. John Doe be and are hereby DISMISSED,

without prejudice, for Plaintiff’s failure to effect timely service upon them.

      IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss (Doc. 10)

be and hereby is GRANTED IN PART. Specifically, Plaintiff’s First Amendment

claims asserted against Defendants LeBlanc and Vannoy, be and hereby are

DISMISSED WITH PREJUDICE; Plaintiff’s RLUIPA claims against Defendants

LeBlanc and Vannoy in their individual capacities be and hereby are DISMISSED

WITH PREJUDICE; and Plaintiff’s claims for monetary damages against

Defendants LeBlanc and Vannoy in their official capacities be and hereby are

DISMISSED WITH PREJUDICE.

      IT IS FURTHER ORDERED that, in all other regards, Defendants’ Motion

is DENIED, and that this matter is referred back to the Magistrate Judge for further

proceedings herein.

                              Baton Rouge, Louisiana, this 26th day of October, 2020




                                        ______________________________________
                                        JUDGE BRIAN A. JACKSON
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA




                                           2
